                  Case 1:19-cv-10524-LAK Document 101 Filed 05/17/21 Page 1 of 2




                              MEMO ENDORSED                                              Oppenheim
                                                                       O+Z               + Zebrak, LLP
l!SPCSDNY
!>OCJMENT
                          .    I
                                                                      Matthew I. Fleischman
E. LF.CTRONJCALLY FlLEDi                                              4530 Wisconsin Avenue, NW
              ~
   11

DATE rirrn:°"S~ ~
DOt.:   •
                                                                      Fifth Floor
                                                                      Washington, DC 20016
                                                                      202.480.2965
                                                                      Fleischman@oandzlaw.com

            May 17, 2021

            VIAECF

            The Honorable Judge Lewis A. Kaplan
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

            Re:     Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning
                    et al. v. Trung Kien Nguyen et al, S.D.N.Y. Case No. 19-cv-10524-LAK

            Dear Judge Kaplan:

                    We represent Plaintiffs Bedford, Freeman & Worth Publishing Group, LLC d/b/a
            Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., McGraw Hill LLC, formerly
            McGraw-Hill Global Education Holdings, LLC, 1 and Pearson Education, Inc.
            ("Plaintiffs") in the above-referenced action. In accordance with Standing Order l 9-MC-
            583, Section 6 of the S.D.N.Y. Electronic Case Filing Rules and Instructions, and the
            Court' s Individual Rules & Practices in Civil Cases, Plaintiffs seek leave to file under seal
            Plaintiffs' Proposed Default Judgment and Permanent Injunction Order and Exhibits to the
            Declaration of Matthew I. Fleischman, Dung Phan, and Leesha Murphy ("Sealed
            Documents"). Plaintiffs will also file redacted versions of the Sealed Documents on ECF,
            which will include all of the contents except Defendants' financial account numbers, as
            described below.

                    Plaintiffs' sealing request should be granted because the Sealed Documents contain
            Defendants' full financial account numbers. Federal Rule of Civil Procedure 5.2(a)(4)
            mandates that, unless the Court orders otherwise, financial account numbers should be
            redacted. In addition to redacted versions of the Sealed Documents, Plaintiffs seek to file
            under seal unredacted versions to ensure that, if granted, there is a version of the Court's
            order that contains the full account numbers, which financial institutions need to identify
            the relevant accounts.
            1
             On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill Global
            Education Holdings, LLC.
     Case 1:19-cv-10524-LAK Document 101 Filed 05/17/21 Page 2 of 2




        Based on the above, the continuum that the Court applies, and the balancing of
interests, Plaintiffs have overcome the presumption of a public filing. See Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Indeed, the only
information that will be withheld from the public consists of Defendants' financial account
numbers. This, by its nature, is p1ivate information as to the account holder, and is not the
type of information that, if sealed, will impact the judicial process or deprive the public of
needed information. See id.

     Plaintiffs are aware that, absent an order granting this sealing request, the Sealed
Documents will become public.

       Thank you for the Court' s consideration of this request.

                                                      Sincerely,

                                                      Isl Matthew I. Fleischman
                                                      Matthew I. Fleischman
